UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1726


In re: KEITH A. DAVIS,

                    Petitioner.



                                      No. 17-1892


In re: KEITH A. DAVIS,

                    Petitioner.




              On Petitions for Writ of Mandamus. (3:11-cr-00512-MBS-1)


Submitted: October 24, 2017                                  Decided: November 7, 2017


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Keith A. Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In these consolidated cases, Keith A. Davis petitions for a writ of mandamus

seeking an order directing the district court to vacate its order dismissing his 28 U.S.C.

§ 2255 (2012) motion. We conclude that Davis is not entitled to the relief requested.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

      In this case, because mandamus may not be used as a substitute for appeal, In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007), the relief Davis seeks is not

available by way of mandamus. Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petitions and supplemental petition for writ of mandamus.

We deny Davis’ motion to appoint counsel. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.


                                                                    PETITIONS DENIED




                                            2